Citation Nr: 1219724	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis as due to the service connected chronic sinusitis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board remanded this case in March 2009.  It was returned to the Board but remanded again in January 2011 and June 2011 in order to complete the development requested by the first remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  Review of Virtual VA reveals no additional records pertinent to this appeal.


REMAND

After a careful review of the evidence of record, the Board finds that the claim must be remanded once again.  The Board regrets the delay in the decision.

A review of the record reveals that it now contains a June 2011 medical opinion.  After examination, the examiner noted an interrelationship between the appellant's sinusitis and findings of allergic rhinitis.  He seemed to suggest that there was a relationship, that the rhinitis would aggravate the sinusitis and interfere with employment.  How exacting there would be employment interference was not detailed.  In a supplemental statement of the case it was note that rhinitis was not service connected, but that issue seems raised in view of the findings from this examination.  As such, the issue of service connection for allergic rhinitis, to include as secondary to sinusitis is raised by the record.

Moreover, the issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for allergic rhinitis.  As such, the Board will withhold its decision on this particular claim until the development regarding the service connection claim for allergic rhinitis has been completed.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

If it is determined that the rhinitis is service connected, or is part of the service connected sinusitis, the matter should be returned to the June 2011 examiner for additional rationale as to the impact of the rhinitis on the sinusitis, and why and how this would cause work interference.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should adjudicate the issue of entitlement to service connection for allergic rhinitis, to include as secondary to the service connected chronic sinusitis.  If further medical opinion is needed, such should be sought.  Following development and adjudication of the service connection claim, if the benefit is not granted, the RO/AMC should forward the claim to the Board if appealed by the Veteran.  

2.  The RO should then readjudicate the issue of entitlement to TDIU (especially if there is a favorable outcome as to paragraph 1 above).  As part of the readjudication, as needed, the examiner who conducted the June 2011 examination (or a similarly situated examiner) should be asked to provide an addendum to the opinion on file, to include the rationale concerning how the rhinitis affects the sinusitis, and how specifically there would be interference with work.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



